Citation Nr: 0937666	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel



INTRODUCTION

The Veteran had active service from July 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for cervical spondylosis with 
neurological defect.  

By way of history , the Board notes that the claim for 
service connection for a cervical disability has previously 
been addressed by the Board in decisions dated in March 2002 
and November 2004.  In a January 2005 letter, submitted along 
with VA treatment records, the Veteran's representative 
essentially asserted that service connection for a cervical 
spine disability should be granted.  The Board sent the 
letter and treatment records to the RO, and the RO 
interpreted those documents as a request to reopen the claim 
for service connection for a cervical spine disability.  As 
noted above, by August 2005 rating decision, the RO denied 
service connection for cervical spondylosis with neurological 
defect.  In the July 2006 Statement of the Case, however, the 
RO determined that new and material evidence had been 
received to reopen the claim and, after considering the claim 
on the merits, denied service connection for cervical 
spondylosis.  Thus, in August 2008, the Board concluded that 
the issue on appeal was whether new and material evidence had 
been submitted to reopen the claim for service connection for 
a cervical spine disability.  

With regard to the August 2008 decision (which has since been 
vacated in part), the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a cervical disability, and after reopening the 
claim and considering it on the merits, the Board denied 
entitlement to service connection for a cervical disability.  
The Veteran appealed the Board's August 2008 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In May 
2009, the parties filed a joint motion for remand, and, in 
part, requested that the Court affirm that part of the 
Board's decision which determined that new and material 
evidence had been presented to reopen the claim for service 
connection for a cervical spine disability.  


The parties to the joint motion also requested that the 
portion of the Board's August 2008 decision which denied 
service connection for a cervical spine disability be vacated 
and remanded to "allow the Board to analyze the credibility 
and probative value of all the lay and medical evidence of 
record and provide the reasons for its rejection of any 
material evidence favorable to Appellant".  In May 2009, the 
Court issued an Order which granted the joint motion for 
remand, and remanded the matter for compliance with the 
instructions in the joint motion.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
aggregate evidence of record is in relative equipoise as to 
whether the Veteran has a cervical spine disability which was 
incurred in or is causally related to his military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, a cervical 
spine disability was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  In view of the grant herein, there is no 
need for further discussion of notice or development.

II.  Factual Background

The service treatment records (STRs) show that the Veteran 
was seen in September 1950 complaining of lumbago and a 
common cold.  Other STRs, including the separation 
examination report of June 1952, are negative for any 
abnormality of the cervical spine. 

VA medical records from April 1975 indicated that the Veteran 
had been involved in an automobile accident in April 1974.  
Clinical notes state that he was seen in the emergency room 
and complained of numbness to the right fingers at the time 
of the accident, and had muscle spasms on the right lateral 
spine area.  He also complained of pain from the shoulders to 
the ankles.  It was reported that the consulting orthopod 
stated that the ailment was not due entirely to the accident.  
The diagnosis was cervical and lumbar spine arthritis.  A 
June 1975 treatment record shows that the Veteran had a 
whiplash injury from the automobile accident in April 1974, 
and had complained of neck and low back pain since then.  He 
reported occasional radiation of pain into the left arm and 
right leg in a radicular pattern, and the impression was 
probable diffuse osteoarthritis.

On VA orthopedic examination in August 1975, the Veteran 
related that he initially had back and neck problems in 
service, related to an injury in a supply house in which 
something was pushed over on him, noting that things went 
fairly well after that.  After service, in 1961, he had 
suffered a compression fracture of L1, and had a whiplash 
injury to his cervical spine several years later.  The 
examiner commented that the Veteran's present complaints, 
which were mostly related to his neck, probably had nothing 
to do with the injury sustained in service in 1951.  The 
examiner further commented that "probably more significant 
is the injury he sustained in the area since [service,] as 
evidenced on X-rays" of the cervical spine that showed 
spondylosis of the cervical vertebrae.  The diagnosis was 
cervical spondylosis without radiculopathy or myelopathy and 
old compression fracture, L1.

A VA treatment record dated in September 1975 showed a 
diagnosis of cervical spondylosis, without radiculopathy.

Treatment notes from Dr. S.T. dated in October 1975 referred 
to a history of back injury in 1952.  Records dated in April 
1978 from A.O., M.D., indicate, "In 1950, [the Veteran] had 
a packing crate pushing him and sustained a compression to 
the lumbar spine.  In 1961, he fell out of a toboggan slide 
and injured his back. . . .  In 1974, April, he was rear-
ended by a car and ever since he complained of neck pain."  
Dr. O commented that the minimal degenerative changes in the 
cervical spine were present in most people his age without 
many symptoms.

Records from Dr. S.M. dated in June 1978 related that the 
Veteran had pain in right hip and thigh, both shoulders, and 
vertebral column dating to 1960.  He had a toboggan accident 
in 1961.  About one year later, he developed back pain.  He 
also suffered a whiplash injury in 1974.

A VA hospital summary shows that the Veteran was hospitalized 
from September 1979 to November 1979, and he reported he fell 
in 1972 and had an onset of neck pain and worsened back pain.  
He reported he sustained additional injury in a 1974 
automobile accident with increased cervical spine pain.  
Observations suggested a psychiatric component to his 
symptoms.

A private medical record shows that the Veteran reported he 
was injured on the job in January 1990.  He worked until May, 
but stopped because of back and leg pains.  Over the past 
several months, he had progressive discomfort in the neck.  
An MRI showed cervical spondylosis, and he was to be 
scheduled for a myelogram.  A myelogram showed congenital C2-
3 fusion, and cervical spondylosis.

Notes from Dr. W.B., dated in May 1991 indicated that the 
Veteran's neck pain began during therapy for the back.  
Radiographic tests showed degenerated disc at L5-S1 and quite 
severe spondylosis at C3-4 and C5-7.  In statements dated in 
August 1991, Dr. W.B stated that the degenerated disc 
probably had preceded the January 1990 injury, although the 
pain and resulting disability began with the injury.  Also, 
Dr. W.B. felt that the Veteran's degenerated discs in the 
neck had begun long before the injury.

Private treatment records for the Veteran, from Dr. J.B., 
dated in August 1991, included a history of L1 compression 
fracture in 1950 from which he recovered without any 
significant residuals, a whiplash injury in 1974, and work-
related injury in January 1990.

In an April 1992 statement, Dr. H.F. opined that the Veteran 
injured his neck at the same time he injured his back in his 
employment in January 1990.

In March 1993, the RO received copies of letters the Veteran 
sent to his mother during service in 1950.  He mentioned that 
he had been in an accident in which he fell off a train.  
There was no mention of back injury or other serious 
residuals.  Lay statements from W.K. and F.K. also recounted 
the Veteran's fall from a train.  

The Veteran's May 1993 statement enumerated his various 
injuries in service, including a fall down the stairs in May 
1949, a fall from a train in January 1950, and injury from 
being struck by a box in September 1950.

In a May 1993 letter, Dr. W.B. indicated that the Veteran had 
asked for his opinion as to the cause of his neck and back 
pain, and said the Veteran presented him with records from 
service, in January 1950, showing that he had been thrown 
from a train, resulting in severe neck, back, and leg pain.  
Dr. W.B. further noted that in service the Veteran was 
treated for "lumbago," now called mechanical low back pain, 
and that a box fell on him in September 1950.  In 1990, he 
was found to have spondylosis in the neck.  The Veteran asked 
whether the in-service injury could have led to the 
development of his current disorders.  Dr. W.B. answered that 
it is well known and accepted that spine injuries frequently 
lead to spondylosis, and that it sounded to him as if the 
Veteran had incurred a spine injury in service, as he 
described.  In a May 1995 statement, after discussing his 
medical credentials, as well as the Veteran's history, Dr. 
W.B. stated that, based on his experience and judgment, as 
well as a referenced medical text, he thought it was probable 
that the his spine injuries in service did lead to his 
current spondylosis, or at least had a major part in its 
development.  Dr. W.B.'s January 1997 letter proffered a 
similar opinion.

In a May 1996 letter, Dr. W.B. stated that the Veteran had no 
neck complaints prior to the January 1990 accident and 
attempts at rehabilitation.  Therefore, the doctor thought it 
was reasonable to assume that the pain and disability began 
because of those injuries.

In May 1995, the Veteran and his spouse testified at an RO 
hearing.  He testified that, in service in 1950, a box fell 
on his back, pushing him to the floor, and he was treated 
with heat and massage.  After service, he had intermittent, 
minor back problems.  He denied having any work-related spine 
injury.  During the hearing, he submitted a written statement 
highlighting in-service and post-service injuries and 
symptoms relevant to his claim.  He also submitted a 
statement from his sister, who recalled that he had back pain 
from the time of his discharge to the present, and a 
statement from J.P., who indicated that he recalled an 
incident in which the Veteran fell off a train.

On VA orthopedic examination in April 1997, the Veteran 
described the in-service box injury in September 1950 and 
indicated that he had intermittent back pain since that time.  
He had a work-related injury in January 1990.  He also 
described having a motor vehicle accident in 1950 on active 
duty, with neck injury.  He had undergone surgery on both the 
back and neck.  The diagnoses included status post anterior 
cervical fusion with probable disc excision.  The VA examiner 
opined that the current findings in the back were not 
"partially or etiologically related to the in service 
findings.  The degree of probability is equally likely as not 
related to service findings and the rationale for this is 
that the patient did have, as understand it from going over 
the chart, cervical injury as well as lumbar injury, however, 
it seems that the initiating cause for the requirement for 
spinal fusion both in the lumbar and cervical area were the 
workman's comp injury that occurred on 1-10-90."

In March 1998, the Veteran and his wife testified at a 
hearing before a Veterans Law Judge.  He described the in-
service incidents of falling down stairs, falling from a 
train, and being struck by a footlocker-type box.  He related 
that his separation examination was not thorough and that he 
was not given an opportunity to discuss his back problems.  
He discussed in-service and post-service symptoms and 
treatment.  A September 2001 hearing transcript includes 
similar testimony.


In an April 1998 statement, Dr. J.B. indicated that he had 
reviewed the Veteran's records and history, particularly 
prior injuries.  Dr. B opined, as a board-certified 
orthopedic surgeon, that the Veteran's spondylosis of the 
cervical and lumbar spine was "quite likely related to his 
serious injuries of the 1950s".

On VA orthopedic examination in March 1999, it was noted that 
the Veteran reported a history of work-related injury in 
January 1990 with subsequent surgeries.  He also said he fell 
down some stairs on active duty in 1949, fell out of a 
railroad car in 1950, and was injured when a footlocker fell 
on him in September 1950, at which time he was treated for 
lumbago.  In addition, he reported history of a motor vehicle 
accident in 1974, with subsequent neck and back pain.  The 
examiner noted that there were conflicting medical opinions 
from VA and private physicians concerning the possible 
relationship between the described in-service injuries and 
the current neck and back disorders.  The examiner stated 
that, after a thorough review of the claims folder, no 
evidence was found to suggest that the Veteran's current 
condition or need for surgery was connected to service.  The 
examiner based his opinion on the time interval between 
service and the need for surgery and the intervening 
injuries.  The examiner conceded that there was obvious 
evidence that the surgery was preceded by degenerative 
changes, but indicated that these degenerative changes occur 
in all human beings, and could be focalized as in the 
Veteran's case without being related to military duty.

In February 2002, the Board requested an IME opinion from a 
specialist in orthopedics, Dr. S.C.  The report, received 
later that month, included a discussion of the Veteran's 
contentions and the relevant medical evidence of record.  Dr. 
S.C. concluded that the Veteran was suffering from cervical 
spondylosis, a progressive degenerative condition that is 
expected in the normal population, and that was appropriate 
for his age.  After reviewing the records, Dr. S.C. found no 
event during the active duty which would indicate significant 
injury and explain his present symptoms.  Dr. S.C opined that 
the Veteran's present symptoms were most likely due to 
progressive degenerative disease of the cervical spine and 
lumbar spine, which is normal during human maturity, due to 
genetic predisposition and not a specific trauma.  Dr. S.C. 
further indicated that there was no documented event which 
would explain a higher incidence of degenerative disease or a 
likelihood to develop a problem later as a consequence of 
active duty injury.  Dr. S.C added that there was ample 
evidence of post-service injury, and some suggestion of 
psychogenic overlay or hysteria reaction.  Dr. S.C. did not 
believe that the present symptoms were service-related as 
documented in the records.

In a September 2003 letter, a private physician, Dr. P.F., 
indicated he had reviewed the medical file of the Veteran, 
and provided a detailed narrative describing his medical 
history of his back.  Dr. F noted that the Veteran sustained 
an injury in January 1950 when he fell off a train and scrape 
the right side of his face with a resultant laceration above 
his right eye.  Dr. F indicated that this was documented in a 
January 1950 letter that the Veteran had written to his 
mother, shortly after the incident, in which he described 
falling off a train.  After reviewing the Veteran's medical 
records, Dr. F detailed many facts that were established, 
including:  that he fell/pushed/jumped off a moving train in 
1949 and that the first clear documentation of cervical spine 
problems was in 1975 following an MVA.  Dr. F found that 
cervical spondylosis was clearly established in the 1970s, 
and noted that while it was possible that cervical 
spondylosis could have been caused by the military injuries, 
the medical record lacks sufficient evidenced to substantiate 
ongoing symptoms within the first several years following the 
end of military service.  Dr. F further noted that the 
medical record primarily reflects the onset of cervical spine 
symptoms in 1975 and thereafter.  Dr. F concluded that 
"causation cannot be established with respect to cervical 
spondylosis".

In an April 2006 letter, Dr. G.D. (who is board certified by 
the American Board of Physical Medicine and Rehabilitation) 
indicated that the Veteran had been referred for a disability 
evaluation by Unival.  Dr. D noted that the medical records 
reviewed were extensive, but there was "no real record" of 
his neck injury when he was thrown from the train.  Dr. D 
listed other records reviewed, including a May 1975 
"military service record" showing cervical disc disease; a 
letter from Dr. S.M., letters from Dr. W.B. dated in May 
1991, August 1991, May 1993, and May 1995.  The impressions 
included cervical spondylosis and cervical radicular disease 
intermittently.  Dr. D opined that "if" the Veteran fell 
from a train in service, then he "does have a service- 
connection cervical spine injury", and that would be the 
"inciting event that started the spondylogenic disc disease 
and would be the seed that results in all of his future neck 
problems even though he had aggravations outside of that".  
Although the wording is somewhat confusing, it appears that 
Dr. D also indicated that if there was no belief that the 
Veteran ever sustained a fall from the train, then the 
cervical disability would more likely be a "disease of 
life" or have been caused by subsequent injury, including 
the motor vehicle accident in 1974 and the work-related 
injury when a box fell on him in 1990.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in- service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  

The Board initially notes that STRs do not show that the 
Veteran injured his cervical spine or neck during active 
duty, nor is there any documentation that he fell from a 
train during service.  He has, however, reported on several 
occasions that he fell off a train during service.  He has 
submitted two lay statements in which W.K. and F.K. recounted 
his fall from the train.  In addition, he submitted letters 
that he sent to his mother in 1950 in which he mentioned he 
had been in an accident in which he fell off of a train.  In 
that regard, the Board acknowledges that the Veteran is 
competent to offer statements of first-hand knowledge that he 
experienced a fall from a train and experienced symptoms of 
neck pain or other neck symptoms.  

As a lay person, the Veteran is not competent to render a 
probative opinion on a medical matter, such as the onset of 
his disabilities or of medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Nonetheless, it is true that his lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence). 

In some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Court has set forth a two-
step analysis to evaluate the competency of lay evidence.  
First, Board must first determine whether the disability is 
the type of injury for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against 
the other evidence of record-including, if the Board so 
chooses, the fact that the Veteran has not provided any in-
service record documenting his claimed injury -to determine 
whether to grant service connection.  Indeed, the Veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Thus, the Board finds the Veteran to be credible 
in his account of falling from a train in service, and 
concedes, for the purpose of the present decision, that he 
fell from a train during service and experienced neck pain 
thereafter.  However, this alone cannot serve as a basis for 
a grant of service connection.  While the Board presumes his 
account of falling from a train and injuring his neck in 
service to be credible, the claims folder still must contain 
medical evidence of a nexus between the claimed in-service 
injury and his current disability in order for service 
connection to be granted on a direct basis.  

Upon review of the competent medical evidence of record, the 
Board notes that there is not a preponderance of evidence in 
favor of service connection for the Veteran's cervical 
disability.  However, we will give careful consideration to 
the doctrine of resolving reasonable doubt in favor of the 
Veteran.  After reviewing the record, the Board notes that 
the claims folders do contain several positive medical nexus 
opinions linking his current cervical spine disability to his 
active service, as well as negative medical evidence which 
contradicts such a link.

With regard to the positive medical evidence, the Board notes 
that Dr. W.B., in a May 1993 letter (and subsequent letters), 
found it probable, based on his experience and judgment and a 
medical text, that the Veteran's spine injures in service did 
lead to his current spondylosis or at least had a major part 
in its development.  In an April 1998 statement, Dr. J.B. 
opined that the spondylosis of the cervical and lumbar spine 
was quite likely related to his serious injuries in the 
1950s.  The Board finds these opinions to be somewhat 
speculative and equivocal.  However, in an April 2006 letter. 
Dr. G.D. noted that there was no real record of a neck injury 
when the Veteran was reportedly thrown from a train in 
service.  Dr. G.D. then opined that "if" the Veteran fell 
from a train in service, then he "does have a service-
connection cervical spine injury", and that would be the 
"inciting event that started the spondylogenic disc disease 
and would be the seed that results in all of his future neck 
problems even though he had aggravations outside of that". 

We recognize, of course, that such an opinion cannot be 
rejected solely because it is based upon a history supplied 
by the Veteran; the critical question is whether it is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).  In light of the Board finding the 
Veteran's account of falling off a train in service and 
injuring his neck to be credible, the Board also finds the 
April 2006 opinion of Dr. G.D. to be significant and 
probative of the issue at hand.  

The Board notes that there are several negative medical 
opinions of record (the April 1997 VA examination, the March 
1999 VA examination, the February 2002 IME by Dr. S.C., and 
the September 2003 letter from Dr. R.F.), which do not link 
any current cervical spine disability to the Veteran's active 
service.  The opinions acknowledge the complicating factors 
in this case - that the Veteran sustained a whiplash injury 
in 1974 (as documented in the medical evidence); that there 
is a large interval of time between service and his 
documented complaints of neck pain; and that STRs are 
negative for any report of or finding of neck symptoms 
resulting from a fall from a train.  However, the Veteran's 
account of falling from a train in service has been deemed 
credible, and the April 2006 letter from Dr. G.D. provides a 
positive opinion based on consideration of the Veteran's 
credible assertions of injuring his neck during service. 

In view of the foregoing, the Board finds that there is an 
approximate balance of the competent evidence of record, and 
that the competent medical and lay evidence of record, 
considered together, raises a reasonable doubt which should 
be resolved in the Veteran's favor.  Thus, without finding 
error in the previous action taken by the RO, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that service connection 
for a cervical spine disability is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


